DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10432940. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-20 of the patent U.S. 10432940.
Claims 1-5, 7-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 and 19-30 of U.S. Patent No. 10425644. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-20 of the patent U.S. 10425644.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 and 26-30 of U.S. Patent No. 10306232. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-16 and 26-30 of the patent U.S. 10306232.
Claims 1-5, 7-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 and 26-30 of U.S. Patent No. 10230954. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-5, 7-14 and 16-19 of the instant application are encompassed by limitations recited in claims 1-16 and 26-30 of the patent U.S. 10230954.
Claims 1-5, 7-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 and 26-30 of U.S. Patent No. 10298964. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-5, 7-14 and 16-19 of the instant application are encompassed by limitations recited in claims 1-16 and 26-30 of the patent U.S. 10298964.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 and 26-30 of U.S. Patent No. 9930370. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-10 and 26-30 of the patent U.S. 9930370.
Claims 1-5, 7-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 and 26-30 of U.S. Patent No. 10021393. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-5, 7-14 and 16-19 of the instant application are encompassed by limitations recited in claims 1-10 and 26-30 of the patent U.S. 10021393.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 and 26-30 of U.S. Patent No. 9743090. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-10 and 26-30 of the patent U.S. 9743090.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-10, 12, 14-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marpe01 et al. (US 2005/0038837 A1), hereinafter referred to as Marpe01, in view of Marpe et al. "Context-based adaptive binary arithmetic coding in the H. 264/AVC video compression standard." IEEE Transactions on circuits and systems for video technology 13.7 (2003): 620-636, hereinafter referred to as Marpe02. 
Regarding claim 9, Marpe01 discloses encoder for encoding a video into a data stream (See FIG. 12 - video encoder), comprising:
an inserter configured to:
insert, into the data stream, an encoded binarized value of a motion vector difference (See [0014] -compression of data values, and, in particular, of components of motion vector differences or transform coefficient level values, forming syntax elements in a video signal, may be achieved by using a binarization scheme), the motion vector difference representing a prediction error with respect to a motion vector used in motion-compensated prediction coding of a coding block of the video (See [0044] -motion vector difference represents the prediction error), wherein the binarized value of the motion vector difference includes a truncated unary code portion and an Exp-Golomb code portion and wherein the truncated unary code portion is to be encoded before the Exp-Golomb code portion (See [0058] and FIGS. 4 and 5- minimum between x and S is binarized in accordance with the truncated unary binarization scheme at 202; and [0059] - if x is equal to or greater than S, the cut-off value S is subtracted from the absolute data value x at 212. The resulting difference x minus S, sometimes called a residual, is processed at 214 in accordance with a kth order Exp-Golomb binarization scheme), and
Marpe01 does not explicitly disclose insert, into the data stream, an index indicating a specific motion vector predictor of a set of motion vector predictors, wherein the motion vector predictors in the set are determined based on motion vectors of neighbors of the coding block, and the motion vector difference is determined as a difference between the motion vector and the specific motion vector predictor.
However, Marpe02 from the same or similar endeavor of video coding discloses insert, into the data stream, an index indicating a specific motion vector predictor of a set of motion vector predictors, wherein the motion vector predictors in the set are determined based on motion vectors of neighbors of the coding block, and the motion vector difference is determined as a difference between the motion vector and the specific motion vector predictor (See P.  628 - Components of Motion Vector Differences, equation 6).

offer a flexible instrument for using higher order conditional probabilities without suffering from context “dilution” effects (Marpe02, P 623).
Regarding claim 10, Marpe01 and Marpe02 disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Marpe01 discloses the encoder of claim 9, wherein the data stream comprises at least a portion associated with color samples of the video (See [0108] - chroma samples).
Regarding claim 12, Marpe01 and Marpe02 disclose all the limitations of claim XXX, and is analyzed as previously discussed with respect to that claim.
Furthermore, Marpe01 discloses the encoder of claim 9, further comprising an entropy encoder configured to encode the truncated unary code using binary arithmetic coding (See [0090] - entropy-encoder  in which the a binarization and binary arithmetic coding is used).
Regarding claim 14, Marpe01 and Marpe02 disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Marpe01 does not explicitly disclose the encoder of claim 9, wherein at least one of the neighbors is a spatial neighbor of the coding block.
However, Marpe02 from the same or similar endeavor of video coding discloses the encoder of claim 9, wherein at least one of the neighbors is a spatial neighbor of the coding block (See p. 628 - macroblock or sub macroblock partitions to the left and on the top of the regarded macroblock or sub macroblock partition).
The motivation for combining Marpe01 and Marpe02 has been discussed in connection with claim 9, above. 

Regarding claim 15, Marpe01 and Marpe02 disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Marpe01 does not explicitly disclose the encoder of claim 9, wherein a first bin of the truncated unary code indicates whether an absolute value of the motion vector difference is greater than zero, and a second bin of the truncated unary code indicates whether an absolute value of the motion vector difference is greater than one.
However, Marpe02 from the same or similar endeavor of video coding discloses the encoder of claim 9, wherein a first bin of the truncated unary code indicates whether an absolute value of the motion vector difference is greater than zero, and a second bin of the truncated unary code indicates whether an absolute value of the motion vector difference is greater than one (See p. 624 table 1).
The motivation for combining Marpe01 and Marpe02 has been discussed in connection with claim 9, above. 
Regarding claim 1, claim 1 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 9.
Examiner notes that it is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder and Marpe01 discloses a decoder for decoding a coded bit stream which represents a binarized 
Regarding claim 2, claim 2 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 10.
Regarding claim 3, claim 3 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 12.
Regarding claim 5, claim 5 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 14.
Regarding claim 6, claim 6 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 15.
Regarding claim 7, Marpe01 and Marpe02 disclose all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Furthermore, Marpe01 discloses the encoder of claim 1, wherein the reconstructor is configured to reconstruct the video using the motion-compensated prediction coding by applying the reconstructed motion vector at a spatial granularity defined by a sub-division of the video's pictures in blocks, wherein the reconstructor uses merging syntax elements present in the data stream so as to group the blocks into merge groups and apply the reconstructed motion vector in units of merge groups (See [0050] - merge the bin strings and FIG. 10 - process of recovering ).
Regarding claim 8, Marpe01 and Marpe02 disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
the decoder of claim 7, wherein the reconstructor is configured to derive the sub-division of the video's pictures in blocks from a portion of the data stream excluding the merging syntax elements (See [0090] - input video signal is, split into macroblocks and FIG. 10 - process of recovering).
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 9.
Furthermore, Marpe01 discloses a non-transitory computer-readable medium for storing data associated with a video (See [0137]).	
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 10.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 12.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 15.
Claims 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marpe01, in view of Marpe02, and further in view of Piccinelli (US 20120287237 A1), hereinafter referred to as Piccinelli.
Regarding claim 11, Marpe01 and Marpe02 disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Marpe01 does not explicitly disclose the encoder of claim 9, wherein the data stream comprises at least a portion associated with depth values related to a depth map associated with the video.
the encoder of claim 9, wherein the data stream comprises at least a portion associated with depth values related to a depth map associated with the video (See [0009] - a "depth map sequence", namely a sequence of gray scale images, with values between black and white)
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Marpe01 and Marpe02 to add the teachings of Piccinelli as above, in order to represent the distance between the objects shown within the frames and the camera that acquired the scene (Piccinelli, [0009]).
Regarding claim 18, Marpe01 and Marpe02 disclose all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Furthermore, claim 18 recites limitations analogous to the limitations recited on claim 11. Therefore, claim 18 is rejected under the same art and evidentiary limitations as determined for claim 11.
Allowable Subject Matter

Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome all pending rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome all pending rejections and all pending objections set forth in this Office action.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.